DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of November 29, 2021.

Claim 21 has been added.

Response to Arguments
With respect to the Ham reference, Applicant has requested that any future rejections that refer to Ham refer to the teachings of the provisional application thereof, US 62/698,250.  While the Examiner has review the provisional application to insure that any portion of Ham that is used in the instant rejections has support in the provisional, the rejections cannot refer to the provisional itself as it is not a published document and thus not available to be applied as a prior art document. 

Applicant's arguments have been fully considered but they are not persuasive.

Applicant has argued that Ham fails to disclose that the chamber and the gas port are defined in a one-piece structure of the mandrel.
17/27 of Ham may be formed from separate upper and lower portions, the modification of said mandrel to be of a single piece is considered obvious.  This is shown in Carr.  The rejection of claim 1 has been changed accordingly.

Applicant has argued that Ham fails to disclose a bleed port defined in the barrel piston and positioned in fluid communication with the expansion chamber.
Figure 3 of Ham clearly shows a bleed plug 28 that is in fluid communication with the expansion chamber 19.

Applicant has argued that Abrahamsen is not analogous art as it is not reasonably pertinent to the problem faced by the invention.  Applicant argues that Abrahamsen is a joint compensator and not a setting tool.
In response to applicant's argument that Abrahamsen is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  The reference need not be in the same field of endeavor to be reasonably pertinent to the particular problem with which applicant is concerned.  In this case, while Abrahamsen is directed to a joint compensator and not a setting tool, the purpose of the stroke indicator system of Abrahamsen is substantially similar to the reasons for the system in the instant application.  Abrahamsen indicates that the system is to allow personnel to know the position of an inner mandrel relative to its outer housing 11:8-20; this arrangement of an 

Applicant has argued that there is no teaching in Ham of needing to indicate the position of the components of the setting tool. 
The Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Ham does not need to teach a stroke indicator system or the need for one as such a system is taught by Abrahamsen.

Applicant has argued that the indicator of Abrahamsen includes multiple indicators while the instant setting tool only has two main configurations and that it would not be obvious to modify Ham with Abrahamsen because the structure and function of the two devices are very different.  Applicant argues that it would not be necessary to determine all of the positions of the stroke of the setting tool.
The fact that Abrahamsen discloses that the stroke indicator system includes multiple indicators is not germane to the rejection at hand.  First, claim 11 merely require a stroke indicator system and does not limit the number of indicators the system can have.  Second, the rejection of claim 11 does not indicate that it would be obvious to put the stroke indicator system of Abrahamsen into the system of Ham but rather that Abrahamsen shows that one would have known that a stroke indicator system in the setting tool of Ham would be advantageous.  
It is further noted that claim 16 requires “one or more indicia” which includes multiple indicators.  As such, Applicant’s argument that Ham and Abrahamsen are not combinable because Abrahamsen discloses multiple indicators is contradictory to the requirements of the instant invention.  

Applicant has argued that the device of Abrahamsen is external while the instant stroke indicator indicates an internal positioning not visible to the operator. 
First, it is noted that the features upon which applicant relies (i.e., that the stroke indicator system indicates an internal positioning not visible to the operator) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
44 is positioned on the outer surface of the mandrel and in the first configuration is located within the barrel piston.  After the mandrel has been fully extended, the second configuration, the indicator is located outside the barrel piston.  Figure 13B of Abrahamsen clearly shows the same arrangement.  The indicators 55 are located on the outer surface of an inner mandrel 23/25 where that inner mandrel translates within an outer housing 24.  As the inner mandrel 23/25 moves out of the housing the indicators become visible.   Applicant’s argument that an external indicator is very different from that of the instant application is contrary to what is shown in Figures 2 and 9 of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11:  There is insufficient antecedent basis for “the expansion chamber” at the end of the claim.

Regarding claims 12-19 and 21:  These claims are rejected due to their dependence on or incorporation of claim 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ham (US 2020/0018132) in view of Carr et al. (US 9,810,035, Carr).

Regarding claim 1:  Ham discloses a downhole setting tool 5 for setting a downhole isolation device [0015], the downhole setting tool comprising:
a mandrel 17/27 having an upper end 26 and a lower end at 43, the mandrel comprising a chamber 19 for housing expandable gas 10 – [0034] and a gas port 22 in fluid communication with the chamber Fig 1, the lower end of the mandrel being couplable to an upper end of a downhole isolation device mandrel [0027], wherein the upper end of the mandrel is configured for coupling to a firing head that enables igniting a power charge to generate pressurized gas within the chamber [0025];
a barrel piston 20 having a central bore 37 configured for housing the mandrel Fig 1, a lower end 24 of the barrel piston being couplable to a sleeve for setting the downhole isolation device [0028];
an expansion region 23 defined between the mandrel and the barrel piston and being in fluid communication with the gas port so as to receive the pressurized gas Fig 5, the expansion region being further defined by seals 14 provided in between the mandrel and the barrel piston Fig 5, thereby enabling the pressurized gas to exert force on the mandrel and the barrel piston to cause a stroke of the barrel piston over the mandrel as the expansion region expands axially [0034];
wherein the gas port extends perpendicularly with respect to a longitudinal axis of the setting tool Fig 1, 5.

Ham discloses all of the limitations of the above claim(s) except for the chamber and the gas port being defined in a one-piece structure of the mandrel.  Ham discloses 22 is formed in the upper portion 17 of the mandrel which is threaded 43 into the lower portion 27.  
Carr discloses a setting tool similar to that of Ham.  While Carr does not include a gas port, Figure 3B shows that the upper portion 96 of the mandrel 18 is formed as a single piece with the lower portion 82.  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ham so that the upper and lower portions of the mandrel were formed from one piece, as taught by Carr, so that the chamber and the gas port were defined by that one piece since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  Modifying Ham so that the mandrel was formed of one piece, as taught by Carr, would have achieved the predictable result of reducing the likelihood of the upper and lower portions of the mandrel separating downhole and destroying the tool.
	
Regarding claim 2:  Wherein the gas port comprises two co-linear gas conduits extending from opposed sides of the mandrel Fig 1, 5 of Ham.

Regarding claim 3:  Wherein the co-linear gas conduits are cylindrical Fig 1, 5 of Ham.

Regarding claim 4:  Wherein the co-linear gas conduits are in fluid communication with a lower end of the chamber of the mandrel Fig 1, 5 of Ham.

Regarding claim 6:  Wherein the co-linear gas conduits are in fluid communication with a first configuration of the expansion chamber prior to gas pressurization Fig 5 of Ham, the first configuration being an annular space A (see reproduction of Figure 5 of Ham below) extending around a lower part of the mandrel and beyond both sides of each gas conduit Fig 5 of Ham.

[AltContent: arrow][AltContent: textbox (A)]
    PNG
    media_image1.png
    832
    539
    media_image1.png
    Greyscale


Regarding claim 7:  Ham, as modified, discloses that the downhole isolation device can be a plug, packer, or other such tool [0015] but fails to disclose that the downhole isolation device is specifically a frac plug.
Carr discloses a downhole setting tool substantially similar to that of Ham.  Carr further discloses that the setting tool can be used to set tools such as packer, bridge plugs, and frac plugs 1:5-23.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the setting tool of Ham to set a frac plug, as taught by Carr, since Ham is directed the setting of plugs or packers and the examiner notes the equivalence of packers, plugs, and frac plugs for their use with such setting tools and the selection of any of these known equivalents to be used with the setting tool of Ham would be within the level of ordinary skill in the art as taught by Carr.

Regarding claim 8:  Wherein the gas port consists of only two co-linear gas conduits only two shown - Fig 1, 2, 5 of Ham.

Regarding claim 9:  Wherein the co-linear gas conduits are drilled conduits provided through a wall of the mandrel through the wall of the mandrel - Fig 1, 5 of Ham.
Claim 9 is considered a product-by-process claim with the “drilled” limitation being the process.  MPEP 2113 states that "If the product in the product-by-process claim .

Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Abrahamsen et al. (US 6,056,060, Abrahamsen).

Regarding claim 11:  Ham discloses a downhole setting tool 5 for setting a downhole isolation device [0015], the downhole setting tool comprising:
a mandrel 27 having an upper end 26 and a lower end at 43, the mandrel comprising a chamber 19 for housing expandable gas 10 – [0034] and a gas port 22 in fluid communication with the chamber Fig 1, the lower end of the mandrel being couplable to an upper end of a downhole isolation device mandrel [0027], wherein the upper end of the mandrel is configured for coupling to a firing head that enables igniting a power charge to generate pressurized gas within the chamber [0025];
a barrel piston 20 having a central bore 37 configured for housing the mandrel Fig 1, a lower end 24 of the barrel piston being couplable to a sleeve for setting the downhole isolation device [0028]; and
an expansion region 23 defined between the mandrel and the barrel piston and being in fluid communication with the gas port so as to receive the pressurized gas Fig 5, the expansion region being further defined by seals 14 provided in between the mandrel and the barrel piston Fig 5, thereby enabling the pressurized gas to exert force on the [0034] such that a bleed port 28 defined in the barrel piston is positioned in fluid communication with the expansion chamber Fig 3.

Ham discloses all of the limitations of the above claim(s) except for the tool further including a stroke indication system provided on the mandrel to indicate to an operator whether the barrel piston stroked a predetermined distance with respect to the mandrel.

Abrahamsen discloses a system for being able to determine the degree of movement of a piston 25 within its corresponding cylinder, i.e. a stroke indication system 55.  The system is used to determine the extent of the movement of the piston outside its housing and thus provide a stroke position 11:8-20.
Abrahamsen is considered analogous art in that it is reasonably pertinent to the particular problem with which the applicant was concerned.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  The purpose of the stroke indicator system of Abrahamsen is to allow personnel to know the position of an inner mandrel relative to its outer housing 11:8-20.  This is similar to the reasons for the “stroke indicator system” provided in paragraph [0015] of the instant application; “a stroke indication system provided on the mandrel to indicate to an operator whether the barrel piston stroked a predetermined distance with respect to the mandrel.”
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ham to include a 11:8-20.

Regarding claim 12:  Wherein the stroke indication system comprises a scribe line on the mandrel 11:8-20, Fig 13B of Abrahamsen.

Regarding claim 13:  Ham, as modified, discloses all of the limitations of the above claim(s) except for the scribe line extending circumferentially around the mandrel.
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Ham so that the scribe line extended circumferentially around the mandrel in order to have allowed the operator to obverse the line from any position relative to the mandrel.  This would have achieved the predictable result eliminating the need for the operator to move relative to the tool or spin the tool when retrieved at the surface.

Regarding claim 14:  Wherein the scribe line is etched into the mandrel the line is on the mandrel – Fig 13B of Abrahamsen.
Claim 14 is considered a product-by-process claim with the “etched” limitation being the process.  MPEP 2113 states that "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." Claim 14 is anticipated by 

Regarding claim 15:  Ham, as modified, discloses all of the limitations of the above claim(s) except for the stroke indication system having a single scribe line.
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Ham so that the mandrel only had a single scribe line in order to have simplified the stroke indication system when only one mandrel position was relevant to the operator.  This would have achieved the predictable result of allowing the operator to determine the effective actuation of the setting tool at a “glance” instead of having to determine which or how many scribe lines were visible.

Regarding claim 16:  Wherein the stroke indication system comprises one or more indicia provided on the mandrel 11:8-20 of Abrahamsen.

Regarding claim 17:  Ham, as modified, discloses all of the limitations of the above claim(s) except for the indicia being recessed with respect to an outer surface of the mandrel.
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Ham so that the indicia on the mandrel were recessed into the outer surface of the mandrel in order to have ensured that they did not catch on the barrel piston when 

Regarding claim 18:  Ham, as modified, discloses all of the limitations of the above claim(s) except for the stroke indication system comprising a continuous circumferential indicator disposed circumferentially about the mandrel.
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Ham so that the stroke indication system included a continuous circumferential indicator disposed circumferentially about the mandrel in order to have allowed an operator to see the indicator from any side of the tool.  This would have achieved the predictable result of allowing the operator to see the indicator regardless of the orientation of the overall tool when removed from the wellbore so that if the tool rotates a given number of degrees with respect to the operator the indicator will still be visible.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Abrahamsen as applied to claim 11 above, and further in view of Carr.

Ham, as modified, discloses that the downhole isolation device can be a plug, packer, or other such tool [0015] but fails to disclose that the downhole isolation device is specifically a frac plug.
1:5-23.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the setting tool of Ham, as modified, to set a frac plug, as taught by Carr, since Ham is directed the setting of plugs or packers and the examiner notes the equivalence of packers, plugs, and frac plugs for their use with such setting tools and the selection of any of these known equivalents to be used with the setting tool of Ham would be within the level of ordinary skill in the art as taught by Carr.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Carr and Wells (US 2019/0106956).

Ham discloses a method of setting a downhole tool using the above described tool but fails to disclose that the setting tool and isolation device is used in a method for multistage fracturing of a reservoir that comprises setting the downhole isolation device in a well using the downhole setting tool to form an isolated well segment, subjecting the isolated well segment to a fracturing operation, and then repeating the isolation and fracturing for multiple segments along the well.
Carr discloses a downhole setting tool substantially similar to that of Ham.  Carr further discloses that the setting tool can be used to set tools such as packer, bridge plugs, and frac plugs 1:5-23.


Ham, as modified by Carr, provides a frac plug that would naturally be used in a downhole fracturing operation.  Ham, as modified, does not disclose the use of this frac plug in a multistage fracturing operation.
Wells discloses a setting tool substantially similar to that of Ham and Carr.  Wells further discloses that the setting tool is used to set a frac plug 36 and use this frac plug in a fracturing operation that allows the fracturing to predetermined locations within the well, i.e. a multistage fracturing operation [0017].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Ham to use the frac plug in a multistage fracturing operation, as taught by Wells, in order to have been able to fracture all needed formations or zones in the wellbore without having to insert multiple tools into the wellbore.  This would have achieved the predictable result of reducing overall operation time and costs.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Abrahamsen, Carr, and Harris et al. (US 2015/0000920, Harris).

Ham discloses a method for setting a downhole isolation device [0105] using a setting tool 5.  The downhole setting tool comprising:
a mandrel 27 having an upper end 26 and a lower end at 43, the mandrel comprising a chamber 19 for housing expandable gas 10 – [0034] and a gas port 22 in fluid communication with the chamber Fig 1, the lower end of the mandrel being couplable to an upper end of a downhole isolation device mandrel [0027], wherein the upper end of the mandrel is configured for coupling to a firing head that enables igniting a power charge to generate pressurized gas within the chamber [0025];
a barrel piston 20 having a central bore 37 configured for housing the mandrel Fig 1, a lower end 24 of the barrel piston being couplable to a sleeve for setting the downhole isolation device [0028]; and
an expansion region 23 defined between the mandrel and the barrel piston and being in fluid communication with the gas port so as to receive the pressurized gas Fig 5, the expansion region being further defined by seals 14 provided in between the mandrel and the barrel piston Fig 5, thereby enabling the pressurized gas to exert force on the mandrel and the barrel piston to cause a stroke of the barrel piston over the mandrel as the expansion region expands axially [0034] such that a bleed port 28 defined in the barrel piston is positioned in fluid communication with the expansion chamber Fig 3.



Abrahamsen discloses a system for being able to determine the degree of movement of a piston 25 within its corresponding cylinder, i.e. a stroke indication system 55.  The system is used to determine the extent of the movement of the piston outside its housing and thus provide a stroke position 11:8-20.
Abrahamsen is considered analogous art in that it is reasonably pertinent to the particular problem with which the applicant was concerned.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  The purpose of the stroke indicator system of Abrahamsen is to allow personnel to know the position of an inner mandrel relative to its outer housing 11:8-20.  This is similar to the reasons for the “stroke indicator system” provided in paragraph [0015] of the instant application; “a stroke indication system provided on the mandrel to indicate to an operator whether the barrel piston stroked a predetermined distance with respect to the mandrel.”
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ham to include a stroke indicator system on the mandrel, as taught by Abrahamsen, in order to have been able to allow an operator to determine the degree of the movement of the mandrel by observing visible indicators on the mandrel 11:8-20.

[0015] but fails to disclose that the downhole isolation device is specifically a frac plug.
Carr discloses a downhole setting tool substantially similar to that of Ham.  Carr further discloses that the setting tool can be used to set tools such as packer, bridge plugs, and frac plugs 1:5-23.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the setting tool of Ham, as modified, to set a frac plug, as taught by Carr, since Ham is directed the setting of plugs or packers and the examiner notes the equivalence of packers, plugs, and frac plugs for their use with such setting tools and the selection of any of these known equivalents to be used with the setting tool of Ham would be within the level of ordinary skill in the art as taught by Carr.

As such, Ham, as modified, discloses a method for setting a frac plug.  This implies the use of said plug to isolate a well segment during a fracturing operation.  Ham also discloses that the setting tool therein is retrievable [0003] of Ham and that it is known that setting tools can be reusable [0004] of Ham.  Ham, as modified, fails to disclose using the resulting setting tool to set multiple frac plugs for the purpose of fracturing multiple segments along the well.  
Harris discloses that it is known that a wellbore is rarely fractured all at once and instead is fractured in stages so that different segments are fractured in succession moving up from the bottom of the well [0010].
.

Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 5:  The prior art of record fails to disclose or suggest a setting tool that has a main cylindrical portion and a downhole conical portion that extends directly from the main cylindrical portion and tapers inwardly downhole, and wherein the co-linear gas conduits extend directly into the downhole conical portion as recited in the claimed combination.

Regarding claim 10:  Claim 10 is considered allowable due to its dependence on claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
12/7/2021